Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to Applicant’s amendments filed 7 January 2021. Claims 1, 3, 4, 9, and 12-19 have been amended according to Applicant’s amendments. Claims 6, 7, 10, and 11 have been cancelled. No new claims have been added. Accordingly, claims 1-5, 8, 9, 12-19 remain pending and are under consideration. 

Response to Arguments
35 USC 112(f) Claim Interpretation -
Applicant’s arguments, see remarks pages 12-14, filed 7 January 2021, with respect to the interpretations of claims 3, 4, 14, and 15 under 35 USC 112(f) have been fully considered but are not persuasive. As noted by Applicant, the claims have been amended to further include additional “acts” within the claims themselves. However, as indicated in the previous office action, if Applicant wishes to avoid them being interpreted under 35 U.S.C. 112(f), the claims should include sufficient structure (physical) to perform the claimed function. As the claims have been amended to only include further acts (functions), the claims remain interpreted under 35 USC 112(f) to include the physical structure as previously noted that is capable of performing the function, namely, the memory controller having the functionality indicated at paragraphs [0047]-[0049] as part of an integrated semiconductor device integrated into an SSD. 
35 USC 103/102-
Applicant’s arguments, see remarks pages 15-22, filed 7 January 2021, with respect to the rejections of claims 1-5, 8, 9, and 12-15 under 35 USC 103 and claims 16-19 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Muchherla et al (US 2019/02065366 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a host control block, a flash control block, a reclaim control block configured to, a read count management block configured to, a read reclaim unit configured to, a program mode setting block configured to, as recited in claims 3, 4, 14, and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
A review of the specification discloses the corresponding structure for performing the claimed function in Figures 2 and 3 and at paragraph [0042], disclosing the memory controller may be a single semiconductor device integrated into an SSD. The specification at [0047]-[0049] further discloses the above noted limitations may be included in the memory controller. Examiner suggests amending the limitation “block” to the structural limitation “circuit” or “circuitry”, if applicant would prefer not to have the limitations interpreted under 35 USC 112(f).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2018/0150261 A1, hereinafter Nam) in view of Muchherla et al (US 2019/0065366 A1, hereinafter Muchherla).
Regarding claim 1, Nam discloses a memory system comprising: a memory device including a plurality of memory blocks (See Nam, Fig. 3, disclosing memory cell array 122 having block 1-block n); and
a controller configured to control the memory device to perform a read operation in response to a host command (See Nam, Fig. 3, disclosing control logic 124 and I/O circuit 125 and [0032] and [0033]), and configured to control a read reclaim operation based on a read count of each of the plurality of memory blocks (See Nam, [0040]),
wherein, during the read reclaim operation, the controller controls the memory device to store the valid data in the target memory block (See Nam, [004]).
Nam does not disclose, but Muchherla does disclose, the controller selects a program mode of a target memory block according to an amount of valid data read from a victim memory block (See 
wherein if the amount of valid data is equal to or less than a reset reference amount, the controller selects a lower cell program mode than a program mode of the victim memory block as the program mode of the target memory block (See Muchherla, Fig. 3 and [0051], where in the case the source block was operating in XLC mode, switching to a SLC is selecting a lower cell program mode), and
wherein if the amount of valid data is greater than the preset reference amount, the controller selects the program mode of the victim memory block as the program mode of the target memory block (See Muchherla Fig. 3 and [0050], where in the case the source block was operating in XLC mode, continuing in XLC mode results in the selection of the victim/source block as the program mode).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the read count based garbage collection memory system of Nam with the dynamic programming mode selection of Muchherla as it allows the memory controller to use the amount of valid data as an indication of write amplification associated with the work being performed by the memory device and when determined to be low write amplification work, open the host blocks in SLC mode thereby improving the performance of the memory device (See Muchherla, [0015]).
Regarding claim 3, Nam in view of Muchherla disclosed the memory system according to claim 1 as described hereinabove. Nam further discloses wherein the controller comprises: a processor configured to generate a command queue in response to the host command (See Nam, Fig. 2 disclosing controller 110 having CPU 113, host interface 117 and [0046] disclosing buffer memory, which temporarily stores read/write data and therefore queues at least a single command);
a reclaim control block configured to manage the read count of each of the plurality of memory blocks included in the memory device, and select the victim memory block among the plurality of memory blocks based on the read count of each of the plurality of memory blocks (See Nam, [0039], [0040], disclosing reclaim controller 112 performing reclaim operation of the selected memory block); and
a flash control block configured to control the memory device to perform the read operation in response to the command queue provided from the processor and control the memory device to perform 
Regarding claim 4, Nam in view of Muchherla disclosed the memory system according to claim 3 as described hereinabove. Nam further discloses wherein the read reclaim control block comprises:
a read count management block configured to accumulate the read count of each of the plurality of memory blocks (See Nam, [0039], [0040] and Fig. 9A);
a read reclaim control unit configured to receive read counts from the read count management block, select a memory block having a read count greater than a preset reference count as the victim memory block among the plurality of memory blocks based on the read counts, and output a reclaim command to instruct to perform the read reclaim operation on the victim memory block to the flash control block (See Nam Fig. 2, disclosing reclaim controller 112 and [0039], [0040]).
Muchherla further discloses a valid data counter configured to count the amount of valid data read from the victim memory block during the read reclaim operation (See Muchherla, Fig. 3, disclosing counting the amount of valid data in a block selected for GC and [0046]); and  
a program mode setting block configured to compare the amount of valid data counted by the valid data counter with the preset reference amount and select the program mode of the target memory block (See Muchherla, Fig. 3, disclosing measuring valid data in relation to a threshold resulting in a block being written in SLC or XLC mode and [0046]).
Regarding claim 5, Nam in view of Muchherla disclosed the memory system according to claim 4 as described hereinabove. Muccherla further discloses wherein the read reclaim control unit controls, during the read reclaim operation, the flash control block to store the valid data to the target memory block in the program mode selected by the program mode setting block (See Muccherla, Fig. 1, disclosing controller 106, and Fig. 3 and paragraph [0015], disclosing tracking of valid data in a memory block subject to garbage collection and in comparison to a threshold, writes the data in SLC or XLC mode).
Regarding claim 9, Nam discloses a memory system comprising: a memory device including a plurality of memory blocks
a controller configured to control a read reclaim operation of reading valid data stored in a victim memory block having a read count greater than a preset reference count among the plurality of memory blocks (See Nam, [0040]), and programming the valid data to a target memory block of the plurality of memory blocks (See Nam, [0040]).
Nam does not disclose, but Muchherla discloses, wherein the controller selects a program mode of the target memory block based on an amount of valid data (See Muchherla, Fig. 3, disclosing measuring valid data in relation to a threshold resulting in a block being written in SLC or XLC mode and [0046]),
wherein if the amount of valid data is equal to or less than a reset reference amount, the controller selects a lower cell program mode than a program mode of the victim memory block as the program mode of the target memory block (See Muchherla, Fig. 3 and [0051], where in the case the source block was operating in XLC mode, switching to a SLC is selecting a lower cell program mode), and
wherein if the amount of valid data is greater than the preset reference amount, the controller selects the program mode of the victim memory block as the program mode of the target memory block (See Muchherla Fig. 3 and [0050], where in the case the source block was operating in XLC mode, continuing in XLC mode results in the selection of the victim/source block as the program mode).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the read count based garbage collection memory system of Nam with the dynamic programming mode selection of Muchherla as it allows the memory controller to use the amount of valid data as an indication of write amplification associated with the work being performed by the memory device and when determined to be low write amplification work, open the host blocks in SLC mode thereby improving the performance of the memory device (See Muchherla, [0015]).
Regarding claim 14, Nam in view of Muchherla disclosed the memory system according to claim 9 as described hereinabove. Nam further discloses wherein the controller comprises: 
a host control block configured to output a host command provided from a host
a processor configured to generate a command queue in response to the host command received from the host control block (See Nam, Fig. 2 disclosing controller 110 having CPU 113, host interface 117 and [0046] disclosing buffer memory, which temporarily stores read/write data and therefore queues at least a single command);
a flash control block configured to control the memory device to perform a read operation in response to the command queue (See Nam, Fig. 3 and [0053], disclosing control logic 124); and
a reclaim control block configured to control the flash control circuit to perform the read reclaim operation based on a read count of each of the plurality of memory blocks  (See Nam, Fig. 2 and [0039], [0040], disclosing reclaim controller 112 performing reclaim operation of the selected memory block).
Regarding claim 15, Nam in view of Muchherla disclosed the memory system according to claim 14 as described hereinabove. Nam further discloses wherein the reclaim control block comprises: a read count management block configured to accumulate and count the read count of each of the plurality of memory blocks (See Nam, [0039], [0040] and Fig. 9A);
a read reclaim control unit configured to receive read counts from the read count management block, select a memory block having a read count greater than the preset reference count as the victim memory block among the plurality of memory blocks based on the read counts, and output a reclaim command to instruct to perform the read reclaim operation on the victim memory block to the flash control block (See Nam Fig. 2, disclosing reclaim controller 112 and [0039], [0040]).
Muchherla further discloses a valid data counter configured to count the amount of valid data read from the victim memory block during the read reclaim operation (See Muchherla, Fig. 3 and [0047], disclosing counting the amount of valid data in a block subject to GC); 
a program mode setting block configured to compare the amount of valid data counted by the valid data counter with a preset reference amount and select the program mode of the target memory block (See Muchherla, Fig. 3, disclosing measuring valid data in relation to a threshold resulting in a block being written in SLC or XLC mode and [0046]).
Regarding claim 16, Nam discloses an operating method of a memory system, the operating method comprising: performing a read operation on a memory device including a plurality of memory blocks (See Nam, Fig. 3, disclosing memory cell array 122 having block 1-block n and paragraphs [0032] and [0033]),
selecting a memory block having a read count greater than a preset reference count among the plurality of memory blocks as a victim memory block (See Nam, [0040]).
Nam does not disclose, but Muchherla discloses, reading valid data stored in the memory block selected as the victim memory block (See Muchherla, Fig. 3, disclosing measuring valid data in relation to a threshold resulting in a block being written in SLC or XLC mode and [0046]);
selecting a lower level cell program mode than a program mode of the victim memory block as a program mode of a target memory block (See Muchherla, Fig. 3 and [0051], where in the case the source block was operating in XLC mode, switching to a SLC is selecting a lower cell program mode);
programming the valid data into the target memory block based on the program mode of the target memory block selected as the lower level cell program mode than the program mode of the victim memory block (See Muchherla Fig. 3 and [0050], where in the case the source block was operating in XLC mode, continuing in XLC mode results in the selection of the victim/source block as the program mode); and
wherein an amount of valid data stored in the memory block selected as the victim memory block is equal to or less than a preset reference amount (See Muchherla, Fig. 3 and [0051], where in the case the source block was operating in XLC mode, switching to a SLC is selecting a lower cell program mode).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the read count based garbage collection memory system of Nam with the dynamic programming mode selection of Muchherla as it allows the memory controller to use the amount of valid data as an indication of write amplification associated with the work being performed by the memory device and when determined to be low write amplification work, open the host blocks in SLC mode thereby improving the performance of the memory device (See Muchherla, [0015]).
Regarding claim 18, Nam in view of Muchherla disclosed the operating method of claim 16 as described hereinabove. Muchherla further discloses wherein the first program scheme is a triple level cell (TLC) program scheme
Regarding claim 19, Nam in view of Muchherla disclosed the operating method of claim 16 as described hereinabove. Muchhherla further discloses wherein the second program scheme is a single level cell (SLC) program scheme (See Muchherla, [0048], disclosing a decision threshold data amount resulting to SLC mode).
Claims 2, 8, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2018/0150261 A1, hereinafter Nam) in view of Muchherla et al (US 2019/0065366 A1, hereinafter Muchherla), further in view of Chen et al (US 2019/0012080 A1, hereinafter Chen).
Regarding claim 2, Nam in view of Muchherla disclosed the memory system according to claim 1 as described hereinabove. Nam further discloses wherein the controller selects a memory block having a read count greater than a preset reference count among the plurality of memory blocks as the victim memory block (See Nam, [0040], read count exceeding threshold). 
Neither Nam nor Muchherla discloses, but Chen does disclose, selecting any one of free blocks each having an erased status among the plurality of memory blocks as the target memory block (See Chen, [0058] disclosing blocks in the spare area as free of data and [0073] disclosing garbage collected valid data is written to a block selected from the spare area).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the dynamic write programming modes of Nam and Muchherla with the free block selection of Chen as writing data in NAND flash fundamentally requires memory cells to be previously erased and free before being able to write them again.
Regarding claim 8, Nam in view of Muchherla disclosed the memory system according to claim 4 as described hereinabove. Neither Nam nor Muchherla discloses, but Chen does disclose wherein the preset reference amount is adjusted depending on the number of free blocks of the plurality of memory blocks (See Chen, [0076], disclosing a parameter corresponding to the number of free blocks and whether it is less than a second threshold in determining whether to use single or multi-page programming).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the dynamic write programming modes of Nam and Muchherla with the free block related threshold determination of Chen as it improves performance by indicating when 
Regarding claim 12, Nam in view of Muchherla disclosed the memory system according to claim 9 as described hereinabove. Neither Nam nor Muchherla discloses, but Chen does disclose, wherein the controller selects any one of free blocks each having an erased status among the plurality of memory blocks as the target memory block (See Chen, [0074], disclosing blocks are selected from the spare area, which are erased blocks, as only erased flash blocks can be written to).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the dynamic write programming modes of Nam and Muchherla with the free block selection of Chen as writing data in NAND flash fundamentally requires memory cells to be previously erased and free before being able to write them again.
Regarding claim 13, Nam in view of Muchherla disclosed the memory system according to claim 9 as described hereinabove. Neither Nam nor Muccherla discloses, but Chen does disclose wherein the controller adjusts the preset reference amount based on the number of free blocks (See Chen, [0076], disclosing using a determination parameter corresponding to the number of block in the spare area and whether the parameter is less than a threshold value, where the determination parameter is positively correlated to the number of spare blocks).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the dynamic write programming modes of Nam and Muchherla with the free block related threshold determination of Chen as it improves performance by indicating when a garbage collection should be performed to increase the number of blocks available in the spare area (See Chen [0070]). 
Regarding claim 17, Nam in view of Muchherla disclosed the operating method of claim 16 as described hereinabove. Neither Nam nor Muchherla discloses, but Chen does disclose wherein the threshold depends on a number of available blocks within the memory system (Chen, [0070] and [0073]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the dynamic write programming modes of Nam and Muchherla with the free block related threshold determination of Chen as it improves performance by indicating when 

EXAMINER’S NOTE
	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137